lI iN

10
Ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
2/
28

SHEPPARD, MULLIN, RICHTER & HAMPTON LLP

A Limited Liability Partnership
Including Professional Corporations
JAY T. RAMSEY. Cal. Bar No. 273160
1901 Avenue of the Stars, Suite 1600
Los Angeles, California 90067-6055

Telephone: 310.228.3700
Facsimile: 310.228.3701
E mail jramsey@sheppardmullin.com

Attorneys for Defendants
FREEDOM FINANCIAL NETWORK, LLC,

FREEDOM DEBT RELIEF, LLC, FLUENT,
INC., and LEAD SCIENC E, LLC,

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

DANIEL BERMAN, STEPHANIE
HERNANDEZ, and ERICA RUSSELL,

Plaintiffs,

V.

FREEDOM FINANCIAL NETWORK LLC,

FREEDOM DEBT RELIEF, LLC, FLUENT,

INC., and LEAD SCIENCE, LLC,

Defendants.

 

 

FREEDOM FINANCIAL NETWORK, LLC
and FREEDOM DEBT RELIEF, LLC,

Third Party Plaintiffs,
v.
DOES | through 5 ,
Third Party Defendants.

 

 

 

Case No. 4:1 8-cv-01060-Y GR

DECLARATION OF DANIEL BARSKY
IN SUPPORT OF DEFENDANTS’
OPPOSITION TO PLAINTIFFS’
RENEWED MOTION FOR CLASS
CERTIFICATION

Hearing TBD per Court Order (Dkt. No, 252)

Case No. 4:1 8-cv-01060-Y GR

 

 

 

SMRH_-4850-5678-2534.1

BARSKY DECLARATION
= Ww hd

SS Sa oOo ss cA

1]

13
14
15
16
17
18
19
20
2]
Ze
23
24
Zo
26
2/
28

DECLARATION OF DANIEL BARSKY

1, Daniel Barsky, hereby declare:

I. | am the General Counsel. Chief Compliance Officer, and Secretary for Defendant
Fluent. Inc. and its wholly-owned subsidiaries (collectively “Fluent”. 1 make this declaration
based on my personal knowledge obtained through the course of my employment at Fluent and
upon information obtained by me from individuals upon whom I regularly rely in the normal
course of business.

2. Fluent is a digital marketing company that generates leads for its customers. To do
this. as set forth more fully in the accompanying declaration of Miten Bhadania, Fluent operates a
number of consumer-facing websites on which users can register, in exchange for which they are
offered the opportunity to obtain rewards, enter into sweepstakes, receive job listings, receive
product samples, or receive other content (each a “Website” and collectively, “Websites”). In
order to be eligible for these opportunities, users must register on the Websites and answer a series
of survey questions. If the user also provides consent to be contacted by text message or
autodialed phone call (which is not required to obtain the rewards or other content), Fluent may
then post the user’s contact information, including telephone number, to one or more of its
advertiser clients. 1 understand that this case is about a campaign for Fluent clients, Defendants
Freedom Financial Network, LLC, Freedom Debt Relief, LLC (collectively, “F reedom’), and that
Defendant Lead Science, LLC (“Lead Science” or “Drips”) provided the platform through which
calls and texts were placed. The campaign for Freedom is referred to herein as the “Freedom
Campaign.”

>. As set forth in detail in the Bhadania declaration, Fluent obtains TCPA consent to
contact its Marketing Partners, which are listed on Fluent’s Websites in the TCPA consent
disclosure by hyperlink. Although Fluent obtains TCPA consent on behalf of all of its Marketing
Partners, Fluent may post the lead to only one to five of Fluent’s clients, on average. Which
Marketing Partner receives the lead depends on what marketing campaigns are running at the time

and the user’s answers to the survey questions. Here, for example, Fluent provided Freedom with

ele Case No. 4:18-cv-01060-YGR
BARSKY DECLARATION

 

 

 

SMRH:4850-5678-2534.
information about users who answered survey questions in a manner that identified them as

potential Freedom customers.

4. Ifa user does not check the “I Confirm” checkbox, Fluent will not post a lead
pertaining to the user to any of Fluent’s call center or text message clients. Nevertheless, the
user’s information may still valuable to Fluent and its Marketing Partners who may contact the
user via email or the user may sign up for one or more offers advertised on the Website.

| declare under penalty of perjury under the laws of the United States of America that the
_ New York.

foregoing is true and correct. Executed on July 31, 2020 at New Yo

f

     
 

 
   

/

 

 
   

IEL BARSKY

aie Case No. 4: 18-cv-01060-YGR
BARSKY DECLARATION

 

 

SMRH.4850-5678-2534.1
